Citation Nr: 9907833	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-20 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.

2.  Entitlement to service connection for tendonitis of the 
left ankle and lower leg.

3.  Entitlement to service connection for degenerative 
arthritis of the right thumb.

4.  Entitlement to service connection for arthritis of the 
left thumb.

5.  Entitlement to service connection for a thoracic spine 
disorder.

6.  Entitlement to service connection for a heart murmur.

7.  Entitlement to service connection for post operative 
residuals of a right knee injury.

8.  Entitlement to service connection for osteopenia of the 
left hip.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1974 to March 1979.

The claims currently on appeal come before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in North Little Rock, Arkansas.  

The veteran was afforded a personal hearing at the RO in July 
1998.

REMAND

In reviewing the record, it is noted that the veteran was 
scheduled to appear for a hearing before a member of the 
Board in Washington, D.C., on April 6, 1999.  As shown as 
part of a letter to the veteran from her accredited 
representative, dated in March 1999, the veteran indicated 
that she would not be attending the scheduled April 1999 
hearing.  In addition, the March 1999 letter is noted to 
contain a notation handwritten by the veteran in which she 
requested to be afforded a hearing before a member of the 
Board at the RO.  

Accordingly, and in order to ensure the veteran's right of 
due process, the case is REMANDED to the RO for the following 
development:

The RO should schedule a hearing for the 
veteran before a member of the Board at 
the RO pursuant to 38 C.F.R. § 20.704 
(1998).  

Thereafter, the case should case should then be returned to 
the Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran need take no action until notified.

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 4 -


